Dear Auditor McCaskill:
This office is in receipt of your letter submitting a fiscal note and fiscal note summary prepared pursuant to Section 116.175, RSMo, concerning the initiative petition proposal to amend ArticleIV, Section 36(a) of the Constitution of Missouri. The fiscal note summary that you submitted is as follows:
  This proposed constitutional amendment will impose an additional sales tax of one-tenth of one percent for one year. The additional revenues of approximately $79 million will be used for the promotion and development of one or more Technology Parks in southwest Missouri.
Pursuant to Section 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
                             Jeremiah W. (Jay) Nixon Attorney General
                             Karen King Mitchell Chief Deputy Attorney General